Citation Nr: 0308897	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  02-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than zero percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1944 to April 
1947.  

This cases comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO)-which, in part, granted 
service connection for bilateral hearing loss and assigned a 
zero percent rating.  The veteran appealed for a higher 
initial rating.  Subsequently, the RO found that the 
assignment of an initial zero percent rating was proper.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran had a hearing before a hearing officer at the RO 
in April 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained. 

2.  On VA audiometric examination in December 1999, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 34 
decibels and right ear speech recognition ability was 86 
percent (Level II).

3.  On VA audiometric examination in December 1999, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 hertz was 44 
decibels and left ear speech recognition ability was 78 
percent (Level III).

4.  The veteran had even better hearing acuity (level I, 
bilaterally) when it was more recently tested during another 
VA audiometric evaluation in October 2002.


CONCLUSION OF LAW

The criteria have not been met for an initial rating higher 
than zero percent for the bilateral hearing loss.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

In a January 2003 supplemental statement of the case, the RO 
specifically informed the veteran of the evidence and 
information necessary to substantiate his claim, the 
information and evidence that he should submit and the 
assistance that VA would provide in obtaining evidence and 
information in support of his claim for a higher (i.e., 
compensable) initial rating.  Therefore, the Board is 
satisfied the RO has complied with the notification 
requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The duty to assist provisions of the VCAA and implementing 
regulations also have been satisfied.  The RO had the veteran 
examined in December 1999, and even more recently in October 
2002, to determine the severity of his 
bilateral hearing loss.  This is the dispositive issue to 
decide the appeal.  See 38 U.S.C.A. § 5103A(d).  And although 
the RO was unable to obtain the veteran's service medical 
records (SMRs), that was inconsequential because the RO 
resolved all reasonable doubt in his favor and granted 
service connection.  38 C.F.R. §§ 3.102, 4.3; see also O'Hare 
v. Derwinski, 1 Vet App 365 (1991).  Furthermore, the issue 
currently on appeal of whether he deserves a higher 
initial rating will not be decided based on the information 
contained in his SMRs, even were they available.  Instead, 
the results of his more recent VA audiometric and 
otolaryngological evaluations are determinative since they 
give a better picture of the severity of the disability 
during the relevant time at issue, i.e., since filing his 
claim in July 1999.  So the missing SMRs are only minimally 
significant, at best.

The veteran also had a hearing at the RO in April 2002 to 
further discuss his specific allegations.  And he has not 
indicated that any additional medical or other relevant 
evidence, not already of record, needs to be obtained.  
Obviously then, there is no need to try and obtain additional 
records that simply do not exists.

Finally, since the RO already has reconsidered the claim in 
light of the VCAA, as evidenced by the January 2003 SSOC, the 
veteran will not be prejudiced by the Board going ahead and 
deciding his appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Only the current level of 
functional impairment is of primary importance in situations 
where the veteran is requesting a higher (i.e., increased) 
rating for an already established service-connected 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But as previously mentioned, when, as here, the 
veteran timely appealed the rating initially assigned for his 
disability-just after establishing his entitlement to 
service connection for it-VA must consider his claim in this 
context.  And this, in turn, includes determining whether he 
is entitled to a "staged" rating to compensate him for 
various times since filing his claim when his disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.



In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  The second 
was where pure tone thresholds are 30 dB or less at 
frequencies of 1000 Hz and below, and are 70 dB or more at 
2000 Hz.  38 C.F.R. § 4.86.

During a VA audiological evaluation in December 1999, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
25
50
45
34
LEFT
15
35
60
65
44

Speech audiometry revealed (Maryland CNC) speech recognition 
ability of 86 percent in the right ear and of 78 in the left 
ear.

During a more recent VA audiological evaluation in October 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
35
60
70
48
LEFT
25
45
70
80
55

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.



A quick comparison of the results from the two evaluations 
indicates the veteran's hearing acuity actually was better 
during the more recent test.  So to ensure giving him the 
best possible chance of receiving a higher initial rating, 
the Board will use the results of his earlier VA audiometric 
examination in December 1999 since they were worse and, 
therefore, more favorable.  Regardless though, when the pure 
tone threshold average and the speech recognition score for 
the right ear are applied to Table VI, the numeric 
designation of hearing impairment is Level II.  And when the 
pure tone threshold average and speech recognition score for 
the left ear are applied to Table VI, the numeric designation 
of impairment is Level III.  So when these numeric 
designations for the right and left ears are then applied to 
Table VII, the percentage of evaluation for hearing 
impairment is 0 percent (noncompensable).  The requirements 
for an alternative rating pursuant to C.F.R. § 4.86 are not 
met in this case, so that regulation simply does not apply.  
Moreover, since the veteran has not had a compensable hearing 
loss at any time since filing his claim, there is no basis 
for assigning a "staged" rating under Fenderson either.

In his written statements and oral testimony, the veteran has 
alleged that his bilateral hearing loss is more severe than 0 
percent.  The Board sympathizes with his situation.  However, 
the Board is bound by VA law and regulation to rating his 
hearing loss disability based on the specific requirements of 
the hearing loss tables discussed above.  And the application 
of these tables to the results of the hearing evaluations 
mentioned is a very "mechanical" (i.e., nondiscretionary) 
process.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Because he is a layman, he simply has no competence to give a 
medical opinion, himself, on the severity of his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Neither do the other lay friends, fellow serviceman, and 
coworkers who submitted statements on his behalf.  The 
medical statement from the veteran's private 
otolaryngologist, dated in January 2000, primarily discusses 
the etiology of the hearing loss and accompanying tinnitus-
not the severity of these conditions.  And as previously 
noted, this is the dispositive issue.  The private 
otolaryngologist also does not address the specific rating 
criteria; indeed, he indicated that, although the veteran 
told him that he underwent a hearing test, the private 
otolaryngologist did not have the results from that 
evaluation available to him for his personal review.  And the 
hearing test the veteran mentioned was none other than the 
one conducted by VA.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for an initial rating higher 
than zero percent for the bilateral hearing loss, so the 
benefit-of-the-doubt doctrine does not apply and the appeal 
must be denied.  38 C.F.R. § 4.3; see also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).


ORDER

The claim for an initial rating higher than zero percent for 
the bilateral hearing loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

